Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/386804 filed 05/24/2022.     
Claims 1, 4-5, 7-8, 10-11, 13, 16, 20-25, 27-29, & 62 have been examined and fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 4-5, 7-8, 10-11, 13, 16, 20-25, 27-29, & 62 are rejected under 35 U.S.C. 103(a) as being obvious over POPOT in “Amphipols, Nanodiscs, and Fluorinated Surfactants: Three Nonconventional Approaches to Studying Membrane Proteins in Aqueous Solutions.” in view of of UNGER in US 7452551.
 

	With respect to Claim 1, 7, 10, 11,13, 27, 29, & 62 POPOT et al. teach of nanodiscs (NDs) being small patches of lipid bilayer whose rim is stabilized by amphipathic protein(abstract). POPOT et al. further teach of nanodisc structures (Figure 2, a, b). POPOT et al. further teach of that small nanodiscs (NDs) consist of typically, 130–160 lipids, organized as a bilayer and surrounded by stabilizing proteins. The proteins are often the so-called membrane scaffolding proteins (MSPs), which are derived from human high-density lipoprotein apoA-1 by modifications such as pruning away some undesired domains and of the nanodiscs (NDs) being lipid structures(Page 742, 3.1, paragraph 1). Lipid bilayers inherently have outwardly facing hydrophilic heads on both sides of the membrane(reading on a first and second hydrophilic face) and inwardly pointing hydrophilic tails(hydrophobic edge in between). In Figure 2, part c) POPOT et al. further teach that two monomers of the membrane scaffold protein form an amphipathic(having both hydrophobic and hydrophilic ends) helical belt around a segment of phospholipid bilayer. POPOT et al. further teach of having a polyacrylate backbone(polyacrylate is a polymer formed by polymerization of acrylic ester monomers(acryloyl monomers) (Figure 2 description). As shown in Figure 2, the acryloyl based copolymer is free of aromatic groups.  POPOT teaches of the claimed compound having copolymerized acrylate compounds(which are inherently made up of monomer units), however does not teach of the division of the compound up into monomer units.
UNGER et al. is used to remedy this. UNGER et al. teach of compositions may comprise lipid, protein or polymer gas-filled vesicles which further comprise novel compounds of the general formula L-P-T, wherein L comprises a hydrophobic compound, P comprises a hydrophilic polymer, and T comprises a targeting ligand which targets tissues, cells or receptors, including myocardial cells, endothelial cells, epithelial cells, tumor cells and the glycoprotein GPIIbIIIa receptor(abstract). UNGER et al. further teach that the composition comprises a lipid in a layered structure/bilayer and they refer to it as “hexagonal H II phase structure" refers to a generally tubular aggregation of lipids in liquid media, for example, aqueous media, in which the hydrophilic portion(s) of the lipids generally face inwardly in association with a liquid environment inside the tube. The hydrophobic portion(s) of the lipids generally radiate outwardly and the complex assumes the shape of a hexagonal tube. A plurality of tubes is generally packed together in the hexagonal phase structure(column 8, lines 4-14). UNGER et al. even further teach that the instant compositions and/or vesicle compositions formulated from lipids and/or proteins, embodiments of the present invention may also involve vesicles formulated from polymers which may be of natural, semi-synthetic (modified natural) or synthetic origin(Column 30, line 35- column 31, line 45) and even further teach that the lipids used in the instant invention are amphipathic(Column 6, lines 22-30, Column 7, line 3-10). UNGER et al. more specifically teach of the acryloyl copolymer compounds or monomer units not having aromatic parts and being of the claimed formula (Column 30, line 35- column 31, line 45, Column 57, last paragraph and Column 8, first paragraph). It would have been obvious to one of ordinary skill to use acryloyl monomers as is done in UNGER,  in the composition of POPOT due to the advantage the compounds of UNGER have for for better stabilization/control of vesicles/bubble compounds and the advantage hydrophilic/hydrophobic/amphipathic compounds have for stabilization (Column 4, line 47-bottom).
	With respect to Claim 4, UNGER et al. teach of the acryloyl copolymer compounds not having aromatic parts and being of the claimed formula(Column 30, line 35- column 31, line 45).
	With respect to Claim 5,UNGER et al. teach of there being a combination of comonomers(first and second monomer) and of the monomers being acrylate derivatives(Column 30, line 35- column 31, line 45).
	  
	With respect to Claim 8, UNGER et al. teach of using methacrylate derivatives(Example 10, Column 104, line 50- column 105, lines 15).
	With respect to Claim 16, UNGER et al. teach of the lipid bearing a hydrophilic polymer will desirably be a lipid covalently linked to the polymer, and the polymer will preferably have a weight average molecular weight of from about 400 to about 100,000(Column 39, line 45-Column 40, line 15).
	With respect to Claim 20 & 22, UNGER et al. teach of using phosphatidylethanolamine and other such compounds(Column 17, line 15- end column).
	With respect to Claim 21,POPOT et al. teach of extracting from biological membranes(abstract). 

	With respect to Claims 23-25 UNGER et al. teach of the bubble/vesicles being about 100nm or less which also meets the claimed range for diameter of 40 nm or more(column 7, line 28-50).
	With respect to Claim 28, UNGER et al. teach of using magnetic resonance imaging using a magnetic field(Column 1, line 30- Column 2).
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument- since all arguments are made for Fiori in view of Unger and Fiori is no longer used.
The prior double patenting rejection however has been withdrawn due to the instantly made amendments and arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is 303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797